THE THIRTEENTH COURT OF APPEALS

                                    13-13-00694-CV


                 Thomas Garcia, Stephanie Jefferson, and All Occupants
                                          v.
                              Green Tree Servicing LLC


                                 On Appeal from the
                        County Court of Live Oak County, Texas
                              Trial Cause No. CV01597


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



April 10, 2014